EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bezdjian on 5 February 2021.
The application has been amended as follows: 
In claim 23, line 2, amend as follows: “from non-magnetic materials of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 and 21-27 are allowable for reasons similar to the reasons for allowance in parent applications 14/845,101, now US Patent No. 9,777,346, and 15/690,717, now US Patent No. 10,378,081.  There, the closest prior art was considered to include Young et al, Korzenski et al, Kubo, Ji et al, Krauth, Okada et al, Cui et al, and Behnamfard et al.  None of these references taught or suggested leaching of a material comprising plural different metal components while the material being leached remained in the same reactor between sequential leaching steps in combination with the other claim features, particularly the generation of a first leaching liquid in the electrochemical cell.  The method of claims 8 and 13 and the system of claim 1 require a reactor filled with a powder being subjected to/in communication with two different types of leaching liquids (the first being “an electrolyte” and the second being “a leachate”).  Throughout the prior art, as exemplified by the prior art of record, sequential leaching steps were conducted in different reactors.

Terminal Disclaimer
The terminal disclaimer filed on 21 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,777,346 and 10,378,081 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796